Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 1 of 32 PageID# 356

                                                                        1


   1                     UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
   2                          ALEXANDRIA DIVISION

   3   IN RE: GRAND JURY SUBPOENA )            Case 1:19-dm-00003
       FOR CHELSEA MANNING        )
   4                              )            Alexandria, Virginia
                                  )            March 5, 2019
   5                              )            9:34 a.m.
                                  )            Pages 1 - 32
   6

   7                   TRANSCRIPT OF UNDER SEAL HEARING

   8              BEFORE THE HONORABLE CLAUDE M. HILTON

   9                UNITED STATES DISTRICT COURT JUDGE

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25       COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES
                                    UNDER   SEAL

         Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 2 of 32 PageID# 357

                                                                        2


   1   APPEARANCES:

   2   FOR THE UNITED STATES OF AMERICA:

   3         THOMAS W. TRAXLER, ESQUIRE
             GORDON D. KROMBERG, ESQUIRE
   4         TRACY D. MCCORMICK, ESQUIRE
             KELLEN S. DWYER, ESQUIRE
   5         OFFICE OF THE UNITED STATES ATTORNEY
             2100 Jamieson Avenue
   6         Alexandria, Virginia 22314
             (703) 299-3700
   7
             NICOLAS HUNTER, ESQUIRE
   8         U.S. DEPARTMENT OF JUSTICE
             NATIONAL SECURITY DIVISION
   9         600 E Street, N.W.
             Washington, D.C. 20004
  10         (202) 307-5176

  11   FOR CHELSEA E. MANNING:

  12         SANDRA C. FREEMAN, ESQUIRE
             LAW OFFICE OF SANDRA FREEMAN
  13         5023 West 120th Avenue, Suite 280
             Broomfield, Colorado 80020
  14         (720) 593-9004

  15         MOIRA MELTZER-COHEN, ESQUIRE, PRO HAC VICE
             LAW OFFICE OF MOIRA MELTZER-COHEN
  16         277 Broadway, Suite 1501
             New York, New York 10007
  17         (347) 248-6771

  18         CHRISTOPHER LEIBIG, ESQUIRE
             LAW OFFICE OF CHRISTOPHER LEIBIG
  19         114 North Alfred Street
             Alexandria, Virginia 22314
  20         (703) 683-4310

  21

  22

  23

  24

  25
                                    UNDER   SEAL

         Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 3 of 32 PageID# 358

                                                                         3


   1               THE CLERK:       Case No. 19-3, In Re Grand Jury

   2   Subpoena Regarding Chelsea Manning.

   3               MR. TRAXLER:       Good morning, Your Honor.

   4   Tommy Traxler on behalf of the United States.               With me

   5   at counsel table is Gordon Kromberg, Tracy McCormick,

   6   Kellen Dwyer, and Nicolas Hunter also on behalf of the

   7   United States, Your Honor.

   8               THE COURT:       All right.

   9               MR. LEIBIG:       Good morning, Judge.        Chris

  10   Leibig for Ms. Manning.         With me is Sandra Freeman and

  11   Moira Meltzer-Cohen.

  12               As an initial matter, Judge, I would ask that

  13   you grant my motion to move Ms. Meltzer-Cohen pro hac

  14   vice for this matter.

  15               THE COURT:       All right.     The motion is

  16   granted.

  17               MR. LEIBIG:       Thank you, sir.

  18               MS. FREEMAN:       Good morning, Your Honor.

  19   Sandra Freeman on behalf of Ms. Manning.

  20               As a preliminary matter, I would request the

  21   Court first take up our motion to unseal the pleadings,

  22   and I would join that with a motion to open the

  23   courtroom to the public.

  24               THE COURT:       All right.

  25               MS. FREEMAN:       Yes, sir.     I just wanted to
                                    UNDER   SEAL

         Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 4 of 32 PageID# 359

                                                                        4


   1   make sure the Court received the pleadings filed

   2   yesterday and the motion to unseal the pleadings.

   3               THE COURT:       I have.

   4               MS. FREEMAN:       Judge, the matter before the

   5   Court today is not a matter occurring before the grand

   6   jury as we are not in front of the grand jury.               The

   7   pleadings filed on Ms. Manning's behalf by counsel are

   8   not subject to the secrecy provisions in Rule 6(e), and

   9   Ms. Manning, as a witness, is not contemplated by the

  10   secrecy rules of 6(e).

  11               The pleadings that we filed before you,

  12   specifically the motion to quash and the motion to

  13   unseal, do not contain any information about what has

  14   occurred before the grand jury.             The United States

  15   Attorneys have not disclosed any of the information

  16   that they are prohibited from disclosing.              The

  17   information that we have put before the Court within

  18   our pleadings and the information that we anticipate

  19   arguing to you today are all matters that are already

  20   within the sphere of public knowledge and that are not

  21   protected by the secrecy provisions within the law.

  22               The motion to quash in and of itself is not

  23   something that is subject to the rules of grand jury

  24   secrecy.

  25               We would ask the Court to authorize
                                    UNDER   SEAL

         Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 5 of 32 PageID# 360

                                                                        5


   1   disclosure of the pleadings filed as to Ms. Manning

   2   with the exception, of course, of Ms. Manning's

   3   declaration that is sealed and secret pursuant to the

   4   personal identifying detail provisions in the rules

   5   regarding redaction.

   6               The rules around grand jury secrecy, first, I

   7   think are explicit in that they say that no one other

   8   than those listed in 6(e)(2)(B) shall be required to

   9   adhere to the rules of secrecy.             The persons are

  10   identified, such as the attorneys for the government

  11   and court personnel.         Of course, those people are

  12   subject to the provisions, and they are explicitly

  13   identified.

  14               It's clear from the rule, from the advisory

  15   committee notes to the rule, and from case law from

  16   various circuits interpreting the rule that the witness

  17   herself, the pleadings that we have filed that do not

  18   contain nonpublic information regarding the nonpublic

  19   proceedings before the grand jury are not subject to

  20   those secrecy provisions.

  21               What we are asking today is that the Court

  22   authorize unsealing of the motion to quash filed on

  23   Ms. Manning's behalf, authorize unsealing of the motion

  24   to unseal, and we would further ask the Court open the

  25   courtroom to the public for arguments on these matters.
                                    UNDER   SEAL

         Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 6 of 32 PageID# 361

                                                                        6


   1                Of course, the public has no right to be

   2   present for the grand jury itself.             The public and

   3   press have no First Amendment right of access.               We are

   4   not requesting that the public or the press or even

   5   counsel have any access to the actual proceedings

   6   before the grand jury.

   7                Our request here is for these proceedings

   8   specifically before you regarding whether or not to

   9   quash Ms. Manning's subpoena, regarding whether or not

  10   to unseal the pleadings, that those matters the public

  11   does have a particularized interest and a right of

  12   access to be present.          Ms. Manning has a right for the

  13   public to be able to be present for specifically these

  14   arguments that do not involve protected information and

  15   material.

  16                There are questions and tests set out.             We

  17   have to show a particularized need and that those

  18   materials were present and opening of the courtroom

  19   would be needed to avoid injustice at other

  20   proceedings.       This is another proceeding being

  21   contemplated by the rule.             We are not asking the Court

  22   to open up the proceedings of the grand jury itself.

  23   We are asking that these proceedings particularly be

  24   opened.     The request has been narrowly tailored as to

  25   these pleadings.
                                     UNDER    SEAL

         Rhonda    F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 7 of 32 PageID# 362

                                                                        7


   1                So based on all of that, we would ask that

   2   the Court be opening the pleadings and the public

   3   information, the information that has already been

   4   disclosed and revealed by both the government and by

   5   socialists throughout the past decade, to be accessible

   6   by the public and the hearing as well.

   7                THE COURT:       All right.

   8                MR. TRAXLER:       Thank you, Your Honor.

   9                As a preliminary matter, I want to observe

  10   that the government has not received a copy of the

  11   motion to unseal.        So we don't have the benefit of

  12   responding to the specific arguments that were in that

  13   pleading.        But instead, we just heard about it today

  14   from Ms. Manning's counsel.            We would oppose

  15   Ms. Manning's request to open the courtroom and to

  16   unseal the pleadings in this matter.

  17                First, I want to take up opening the

  18   courtroom.       Rule 6(e)(5), Your Honor, states, and I

  19   quote, that aside from criminal contempt proceedings,

  20   the Court must close any hearing to the extent

  21   necessary to prevent disclosure of a matter occurring

  22   before a grand jury.

  23                We would submit, Your Honor, that this entire

  24   hearing concerns a matter occurring before a grand

  25   jury, and that is a subpoena that the grand jury has
                                     UNDER   SEAL

         Rhonda    F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 8 of 32 PageID# 363

                                                                        8


   1   issued for Ms. Manning to testify in connection with a

   2   grand jury investigation.            That investigation is

   3   ongoing.     It's hard to imagine, Your Honor, how we can

   4   have an effective hearing this morning without

   5   discussing or potentially discussing matters that are

   6   occurring before a grand jury.

   7                Moreover, the pleadings and the hearing

   8   directly involve matters occurring before the grand

   9   jury.     Rule 6(e) would preclude the government from

  10   confirming Ms. Manning's subpoena, a matter occurring

  11   before a grand jury; Ms. Manning's immunity order,

  12   another order that was issued in connection with a

  13   matter occurring before a grand jury; and other items.

  14                So practically speaking, Your Honor, we

  15   wouldn't be able to have an effective hearing if the

  16   government is constantly evaluating under Rule 6(e)

  17   whether it can say certain things because the media is

  18   present in the courtroom.            So we would submit, Your

  19   Honor, that Rule 6(e)(5) answers the question this

  20   morning, and that is the hearing, because it addresses

  21   a matter occurring before the grand jury, should be

  22   closed.

  23                With respect to sealing, Your Honor, I would

  24   direct the Court's attention to the following

  25   subsection of Rule 6(e), and that's Rule 6(e)(6).                That
                                    UNDER    SEAL

         Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 9 of 32 PageID# 364

                                                                        9


   1   specifically states that records, orders, and subpoenas

   2   relating to grand jury proceedings must be kept under

   3   seal to the extent and as long as necessary to prevent

   4   the unauthorized disclosure of a matter occurring

   5   before a grand jury.

   6               Your Honor, at the outset, we would submit,

   7   having not had the benefit of receiving the pleading

   8   that Ms. Manning filed yesterday, that the Court should

   9   defer ruling on unsealing at this time.             There is no

  10   reason to go to a rushed judgment today.              There is too

  11   much at stake, and whatever the Court's ruling is, it

  12   would likely be appealed to the Fourth Circuit.

  13               Instead, let the parties brief this issue in

  14   due course, and that would give the parties an

  15   opportunity to work through these issues.              It would

  16   also give the Court an opportunity to make a considered

  17   judgment in light of full briefing and the parties'

  18   views on the issue.

  19               But if the Court is inclined to rule today,

  20   we would oppose unsealing all of the pleadings and

  21   papers that they request be unsealed.

  22               Just to reiterate, the fact that Ms. Manning

  23   has been subpoenaed to testify in an ongoing grand jury

  24   proceeding is a matter occurring before the grand jury.

  25   Again, the fact that she's been granted immunity is
                                    UNDER   SEAL

         Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 10 of 32 PageID# 365

                                                                       10


    1   directly contemplated in the advisory notes of

    2   Rule 6(e)(5) as being a matter that should be sealed,

    3   as being paper that should be sealed, and is a matter

    4   occurring before the grand jury.            Therefore, the briefs

    5   that talk about that immunity order and the subpoena,

    6   those are related to an ongoing grand jury proceeding

    7   and should be sealed.

    8               Thank you, Your Honor.

    9               THE COURT:       All right.     Well, I find that

  10    Rule 6(e)(5) and Rule 6(e)(6) require that we go

  11    forward with these matters at this point in time under

  12    seal and also that the courtroom be closed for the

  13    hearing.

  14                The government hasn't had time to respond to

  15    your brief.      I will give time for you all to look

  16    further at this issue as to what ought to be unsealed

  17    or not unsealed.

  18                As far as the hearing on the motion to quash

  19    this grand jury subpoena, that's a matter before the

  20    grand jury, and we'll go forward with the courtroom

  21    closed.

  22                MS. MELTZER-COHEN:         Good morning, Your Honor.

  23    So thank you for hearing us this morning, Your Honor.

  24                We understand that this is a robust and

  25    complicated motion, so I will try to simplify it.                This
                                     UNDER   SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 11 of 32 PageID# 366

                                                                         11


    1   is an omnibus motion.           The motion to quash is an

    2   omnibus motion that contains several smaller motions

    3   within it, many of which contain arguments that

    4   interact with each other or are somewhat overlapping.

    5                Each of the quash motions in our omnibus

    6   motion represents an independent legal basis that would

    7   constitute just cause for objecting to the subpoena

    8   generally.        Each of these quash motions might also

    9   constitute grounds to object to individual questions

  10    that would be propounded before the grand jury.

  11                 So to the extent that the government has said

  12    that some of these motions may be premature, they're

  13    not entirely incorrect because it is true that we can't

  14    litigate these issues today with respect to questions

  15    that we have not yet heard.             But these motions may be

  16    appropriate both today and then, again, revisited after

  17    Ms. Manning hears questions.

  18                 THE COURT:        Aren't you conceding the

  19    government's position in regard to what questions may

  20    be asked?        I don't know how I can rule on that.            I have

  21    no idea what questions are there.                You don't have any

  22    idea what questions are there.                Clearly, we can't go

  23    forward with today; can we?

  24                 MS. METZLER-COHEN:          Judge, I'm sorry.       Your

  25    Honor, what I'm suggesting and I believe what the law
                                       UNDER   SEAL

          Rhonda    F.    Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 12 of 32 PageID# 367

                                                                       12


    1   says is we can object to the subpoena generally, and we

    2   can also, you know, in a later hearing object on

    3   similar or the same grounds to individual questions.

    4               So what's not premature here are the

    5   following issues:      With regard to Ms. Manning's Fifth

    6   Amendment privileges, it would appear that the

    7   government has worked to moot this issue by not only

    8   securing an immunity order from you but by securing a

    9   parallel order from the military.

  10                So, first, as we said in the motion, we do

  11    have concerns about a perjury trap.            Ms. Manning gave

  12    extensive and truthful testimony at her court marshal.

  13    If you look at the document that's appended to the

  14    government's reply, you will, in fact, see the

  15    painstaking detail with which Ms. Manning accounted for

  16    each instance of her conduct.           I mean down to file

  17    names, Your Honor.

  18                So if the government intends to question her

  19    about any of the same matters, which the reply seems to

  20    suggest they do, she's sort of faced with the choice of

  21    reiterating her previous answers, which the government

  22    appears not to accept, or being untruthful, which she

  23    refuses to do.

  24                Ms. Manning has not given and would not give

  25    untruthful testimony.         However, since her prior
                                     UNDER   SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 13 of 32 PageID# 368

                                                                       13


    1   testimony made clear that she acted alone and since we

    2   have been advised that she is herself not a target in

    3   this investigation, it would appear that the government

    4   may harbor an interest in undermining her previous

    5   testimony since it doesn't inculpate anyone else who

    6   might be a target.

    7               THE COURT:       Aren't you getting back where we

    8   were just a minute ago?         You're saying if or what.

    9   There's no way of knowing this.              This is just entire

  10    speculation.      I can't base a ruling on that.

  11                MS. METZLER-COHEN:          Okay.    Judge, I think

  12    I -- I think it's important for me to make the record

  13    of the argument here.         So if you'll --

  14                THE COURT:       Well, you have that in your

  15    papers, but go ahead and make your argument quickly.

  16    It seems to me we're right at the same ground we were

  17    before.

  18                MS. METZLER-COHEN:          Okay.    I will attempt to

  19    be clear and quick.

  20                THE COURT:       Well, that is, we can't base a

  21    decision on that.

  22                MS. METZLER-COHEN:          Okay.

  23                THE COURT:       I mean, you can conjure up

  24    anything, or I could too.            Who knows whether that's

  25    going to happen or not?
                                     UNDER    SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 14 of 32 PageID# 369

                                                                       14


    1               MS. METZLER-COHEN:         Well, Judge, there are

    2   questions as to the subpoena as a whole that I think

    3   deserve to be heard and are ripe for review today.                  So,

    4   you know, if in case the subpoena has been propounded

    5   with an interest in either coercing perjury or

    6   attempting to build a case against Ms. Manning for

    7   perjury, you know, in order to undermine her as a

    8   potential defense witness, since the immunity order

    9   can't immunize that potential perjury, she retains an

  10    interest in not testifying.

  11                I do also want to clarify for the record that

  12    the government correctly repeated my statement of the

  13    law with respect to foreign prosecution.             It is

  14    absolutely the case that the Supreme Court ruled in

  15    Balsys, which both of us cite, that the immunity order

  16    and immunity orders coextensive with the Fifth

  17    Amendment privilege and that that privilege extends

  18    only to domestic and not foreign prosecution.                I am not

  19    suggesting that it does extend to foreign prosecution

  20    but that because the immunity order does not extend to

  21    foreign prosecution, it does create an unresolved

  22    problem for Ms. Manning, which I think is worth

  23    considering.

  24                With respect to constitutional rights, it

  25    appears to be the government's position that this
                                     UNDER   SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 15 of 32 PageID# 370

                                                                       15


    1   challenge is premature.         While we, of course, agree

    2   that we can't make arguments today about grand jury

    3   questions that we haven't yet heard, there are other

    4   issues with respect to the subpoena generally, again,

    5   that can be heard today.

    6               As mentioned, Ms. Manning has disclosed to

    7   the government everything she can about her involvement

    8   in the 2010 disclosures for which she took full

    9   responsibility.      If the government wishes to question

  10    her further about these issues, as I said before, we

  11    have concerns about a perjury trap.

  12                But maybe they have interest in asking her

  13    about subjects beyond those disclosures, and that would

  14    be very concerning because Ms. Manning has no

  15    information material or relevant to any other violation

  16    of federal law.      So we can only conclude at that point

  17    that the government wants to ask questions of

  18    Ms. Manning that do not implicate any crimes.              That

  19    would be information to which the grand jury is not

  20    entitled because it would be an obvious violation of

  21    her First Amendment expressive and associational

  22    rights.

  23                As we discussed in our pleadings, there is a

  24    long and well-documented history with grand juries

  25    being used for improper purposes, specifically to
                                     UNDER   SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 16 of 32 PageID# 371

                                                                       16


    1   disrupt communities of activists and journalists who

    2   are engaged in lawful and constitutionally valuable

    3   activities.      Ms. Manning is not bringing this up in

    4   order to assert the constitutional rights of

    5   journalists or other third parties but to ensure that

    6   the issue of the grand jury's purpose here and the

    7   issue of this particular subpoena here is duly

    8   considered.

    9               The administration has been very publicly

  10    hostile to the press.         This administration has also

  11    been very publicly hostile to Ms. Manning.               The highest

  12    ranking government officials have called her out by

  13    name and called for her reincarceration and expressed

  14    displeasure at her release.           So tremendous executive

  15    pressure has been brought to bear on issues that are

  16    implicated by this grand jury with respect to the

  17    press, and tremendous executive pressure has been

  18    brought to bear more specifically on Ms. Manning, who

  19    is the subject of this individual subpoena.

  20                So we think it makes sense for Ms. Manning to

  21    be worried about a possible improper motive for this

  22    subpoena in general.         We believe that that issue is

  23    ripe today.

  24                We have, of course, expressed our concerns

  25    about the potential for a perjury trap and our concerns
                                     UNDER   SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)    299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 17 of 32 PageID# 372

                                                                       17


    1   that this grand jury subpoena is being used to

    2   undermine Ms. Manning potentially as a witness, put her

    3   in jeopardy of contempt and reincarceration, or to go

    4   on a fishing expedition to constitutionally protected

    5   activity.

    6                As the government noted, there is a

    7   presumption of regularity that attaches to grand jury

    8   proceedings.       There is -- either must be a real

    9   compelling need for judicial intervention into grand

  10    jury proceedings, but we think that's present here.

  11    Because once evidence of abuse has been introduced, it

  12    is the prosecution that must demonstrate that

  13    regularity.

  14                 Ms. Manning, of course, is not in a position

  15    to introduce highly specific concrete evidence of

  16    abuse.     But given the kind of attention that she has

  17    been subject to, it is absolutely reasonable for her to

  18    bulk at being compelled to cooperate with a government

  19    that has been actively and publicly hostile to her.                   We

  20    believe that the prosecution should be called upon to

  21    establish the regularity, not simply this grand jury

  22    proceeding but specifically of this subpoena.

  23                 The electronic surveillance motion we believe

  24    is also ripe for review but might also be appropriately

  25    revisited after questioning before the grand jury.
                                      UNDER   SEAL

          Rhonda    F.   Montgomery     OCR-USDC/EDVA    (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 18 of 32 PageID# 373

                                                                       18


    1   Unlawful electronic surveillance, if used to propound a

    2   subpoena or any question before a grand jury, would

    3   constitute just cause excusing testimony.             The subject

    4   of covert surveillance is rarely well positioned to

    5   prevent overwhelming evidence of that surveillance, and

    6   Ms. Manning is no exception.

    7                That is why the law is well settled that

    8   making even an allegation or at most, I think, in this

    9   circuit a colorable claim of electronic surveillance is

  10    sufficient to trigger the government's obligation to

  11    either affirm or deny that electronic surveillance took

  12    place.     This is not a particularly onerous task for

  13    them, and we think it's worth noting that the

  14    government did not make such a denial in their reply.

  15                 The government's argument here on the law is

  16    a little misplaced.       Ms. Manning certainly has standing

  17    to object to any electronic surveillance that would

  18    have led to -- any unlawful electronic surveillance of

  19    her that would have led to this subpoena or to

  20    questions that may occur before it.

  21                 The case that is cited by both Ms. Manning

  22    and the government, U.S. v. Apple, makes clear that a

  23    cognizable claim -- and this is a quote from the

  24    case -- need be no more than a mere assertion but must

  25    have a colorable basis.
                                     UNDER   SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 19 of 32 PageID# 374

                                                                       19


    1                While this circuit may overwhelmingly find

    2   that government denials of electronic surveillance are

    3   sufficient to defeat this kind of claim, making a

    4   colorable claim suffices to trigger the government's

    5   obligation.      So the government would be expected to

    6   make the requisite canvas of agencies and state their

    7   unambiguous denials for the record.

    8                So, Your Honor, all we're asking for here is

    9   a very simple answer.         You know, to start with, if --

  10    you know, if you ask the government now, "Are you aware

  11    of any electronic surveillance," and if he says, "Yes,

  12    we're done," you know, we know and we can go from

  13    there.     If he says no, then all the government has to

  14    do is make the relevant inquiries of the federal

  15    agencies, and either they say yes, this kind of

  16    surveillance happened, or no, it didn't.

  17                 Your Honor, we also included a motion to

  18    instruct the grand jury to which the government

  19    objects.     It is our position -- and I think it is

  20    noncontroversial -- that the grand jurors are entitled

  21    to fully understand not only the full scope of their

  22    rights and power, but also the rights afforded to a

  23    witness called to testify before them.            There is

  24    nothing in our set of proposed grand jury instructions

  25    that is legally questionable.           Each proposed
                                     UNDER   SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 20 of 32 PageID# 375

                                                                       20


    1   instruction is a simple statement of fact regarding the

    2   powers of the grand jury or the rights of the witness.

    3   In that the government painted such a plainly

    4   educational document as in some way controversial is

    5   perplexing and does not necessarily bode well for the

    6   grand jury's independence.

    7               Your Honor, there is also a motion for

    8   disclosure of prior statements that I do want to

    9   clarify in light of the government's response to us.

  10    The government has objected to our request for

  11    disclosure of prior statements based on the admittedly

  12    stringent rules around disclosing grand jury testimony.

  13    They are correct also that there is no prior grand jury

  14    testimony to disclose.         I want to clarify that with

  15    respect to the law on which this request is based, I am

  16    arguing here by analogy.         Presumably, nongrand jury

  17    testimony or other statements that are not bound by

  18    Rule 6 would be significantly less tightly controlled

  19    than grand jury testimony.

  20                In preliminary discussions with the

  21    government, counsel was given to understand that the

  22    government believes Ms. Manning may have made prior

  23    statements that were either incorrect or in some way at

  24    variance with her prior statements or testimony.

  25    Ms. Manning, of course, has raised concerns that this
                                     UNDER   SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 21 of 32 PageID# 376

                                                                       21


    1   grand jury may be working toward eliciting

    2   contradictory statements or worse, and her perceptions

    3   have not been helped by the public resentment that has

    4   been expressed by other actors in the government.                So

    5   one way in which the government might make a show of

    6   good faith here would be to disclose whatever prior

    7   statements they seem to be relying on to justify the

    8   subpoena.

    9                It is in no way a violation of grand jury

  10    secrecy to reveal to a witness statements that they

  11    themselves are said to have made.            Doing so could have

  12    many collateral benefits, including clarifying

  13    authorship and attribution and refreshing the witness'

  14    recollection.       There is certainly no law that forbids

  15    such disclosure, and there does appear to be law both

  16    encouraging and compelling it.

  17                 The final component of our omnibus motion

  18    concerns our motion to disclose ministerial documents,

  19    and Ms. Freeman will speak to that now.             I thank you,

  20    Your Honor.

  21                 MS. FREEMAN:       Thank you, Your Honor.       Just

  22    briefly, I would reincorporate everything that I said

  23    regarding our motion to unseal in that I think that the

  24    law that applies in terms of determining what is a

  25    matter that occurs before the grand jury also applies
                                      UNDER   SEAL

          Rhonda    F.   Montgomery     OCR-USDC/EDVA    (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 22 of 32 PageID# 377

                                                                         22


    1   to this when you're looking at the analysis under

    2   Rule 6(e).      Cases are clear not only from the Ninth

    3   Circuit but from circuits across the country that

    4   documents reflecting the commencement and termination,

    5   reflecting that the grand jury has been -- a term has

    6   been extended, records of impanelment to include

    7   manuals, procedures, and the impanelment instructions,

    8   that none of those issues have been held to be matters

    9   occurring before the grand jury.            It would not affect

  10    deliberations of a grand jury for us to know them.                    It

  11    would not potentially undermine the integrity of the

  12    investigation or any witness' testimony to the grand

  13    jury itself.

  14                 THE COURT:      You have available the

  15    impanelment of this grand jury.

  16                 MS. FREEMAN:      No, sir, we do not.

  17                 THE COURT:      It was impaneled in the

  18    courtroom; wasn't it?

  19                 MS. FREEMAN:      Judge, we do not have any of

  20    the documents reflecting the --

  21                 THE COURT:      Every grand jury I've impaneled

  22    is done here in the open courtroom.

  23                 MS. FREEMAN:      Understood, Judge.        It is

  24    something that we would request access to.               It appears

  25    that the --
                                     UNDER   SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)    299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 23 of 32 PageID# 378

                                                                       23


    1                THE COURT:      I don't have it.     I don't know if

    2   the clerk has it somewhere.            There is some record of it

    3   around here; isn't it?         We don't impanel the grand jury

    4   in secret.

    5                MS. FREEMAN:      Judge, I think the issue is

    6   that the -- what different courts and what different

    7   clerks -- I think that it is understandable the clerks

    8   would be acting in abundance of caution in refusing to

    9   disclose some of those documents.            It's our position

  10    that things, such as an impanelment --

  11                 THE COURT:      While they're here, that's a

  12    matter of information they may not give out, as to who

  13    in particular is sitting on a grand jury.

  14                 MS. FREEMAN:      Yes.     We would not be

  15    requesting identifying information of who those grand

  16    jurors are.      These would just be documents basically

  17    affecting the form and function, the mode, if you will,

  18    of operation of this particular grand jury, not

  19    regarding persons specifically on the grand jury, not

  20    regarding witnesses who have testified before it, but

  21    simply the -- what we would call the ministerial

  22    documents.

  23                 THE COURT:      That's impaneling the grand jury

  24    and the termination of the grand jury when it's over.

  25                 MS. FREEMAN:      Yes, sir.     So that would be the
                                     UNDER    SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)    299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 24 of 32 PageID# 379

                                                                       24


    1   request.    It's not for any of the private information.

    2               THE COURT:       All right.     I understand.

    3               MS. FREEMAN:       Thank you, Judge.

    4               All right.       Mr. Traxler.

    5               MR. TRAXLER:       Thank you, Your Honor.

    6               Your Honor, I'd like to pick up where the

    7   Court began, and that is that Ms. Manning's arguments

    8   today are premature.         As Your Honor noted, there has

    9   been no questioning yet.         Ms. Manning has not appeared

  10    before the grand jury.         So she can only speculate that

  11    the questions that might be asked would infringe upon

  12    the rights that she cites in her papers.             As we

  13    explained in our submission, such premature arguments

  14    should be rejected.       They should be normally answered

  15    on a question-by-question basis.

  16                That said, Your Honor, we did argue

  17    alternatively that this motion could be denied on its

  18    merits.    We would, in fact, urge the Court, if it's so

  19    inclined, to deny the motion on its merits now.               We

  20    submit that the advantage of doing that would be it

  21    would hopefully reduce the number of times or eliminate

  22    the parties coming up here during the actual grand jury

  23    questioning to have the Court rule on various issues

  24    that have already been teed up in the papers.

  25                So with that, I would like to address the
                                     UNDER   SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 25 of 32 PageID# 380

                                                                       25


    1   merit arguments that Ms. Manning makes in her papers.

    2   First would be her Fifth Amendment claim.             As the

    3   government argued in its papers, under Kastigar

    4   (phonetic), there are no Fifth Amendment concerns here.

    5   Ms. Manning has received full use and derivative use

    6   immunity for her testimony by both this Court and the

    7   Department of the Army.         Under Kastigar, that

    8   eliminates any Fifth Amendment concerns.

    9               The next argument Ms. Manning makes is a

  10    First Amendment claim, and the government submits, as

  11    we argued in our papers, that she has not asserted any

  12    legitimate First Amendment interest that could be

  13    infringed upon.

  14                We submit, Your Honor, that the Supreme

  15    Court's decision in Branzburg v. Hayes forecloses

  16    Ms. Manning's arguments.         There the Supreme Court held

  17    that reporters had to testify in front of the grand

  18    jury even if it required them to disclose their

  19    sources.    The reporters argued that they should have a

  20    First Amendment privilege to not have to go before the

  21    grand jury because disclosing those sources would have

  22    an inhibiting effect for reporters to recruit sources

  23    and it would diminish the flow of news.             The Supreme

  24    Court rejected that argument.           It held it was

  25    speculative.      We submit, Your Honor, that Ms. Manning
                                     UNDER   SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 26 of 32 PageID# 381

                                                                       26


    1   has an even weaker claim than the reporters had in

    2   Branzburg.

    3                Even assuming the questioning in the grand

    4   jury were to touch on the disclosures from 2009 and

    5   2010, Ms. Manning had no First Amendment rights with

    6   respect to those disclosures.           As the government noted

    7   in its papers, Ms. Manning was a government insider who

    8   signed a nondisclosure agreement, and under

    9   well-established precedent, that means that she had no

  10    First Amendment rights.

  11                 Ms. Manning talks about the concerns that the

  12    questioning would have for journalists.             I'll say at

  13    the outset:      Certainly, Ms. Manning seems to be

  14    speculating that at some future date the grand jury may

  15    return an indictment that she speculates might violate

  16    the First Amendment.         That's not a legitimate basis,

  17    Your Honor, for a fact witness to refuse to testify in

  18    front of the grand jury.         If it was, the whole grand

  19    jury process would break down if every fact witness who

  20    came in front of the grand jury could speculate that

  21    the crimes being investigated might violate someone

  22    else's constitutional rights.           She has no standing to

  23    make that argument.

  24                 Next, Your Honor, Ms. Manning argues that the

  25    grand jury subpoena was improperly motivated, and we
                                     UNDER   SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 27 of 32 PageID# 382

                                                                       27


    1   emphasize to the Court that Ms. Manning's speculations

    2   are exactly that.       They are mere speculations.          As the

    3   cases that we cited in our papers show, speculation and

    4   conjecture is not enough to rebut the long-standing

    5   presumption that the grand jury acts reasonably and

    6   properly when it issues a subpoena.

    7                Your Honor, I want to address in particular

    8   one thing that we heard throughout counsel's argument,

    9   and that is the speculation that the government issued

  10    a grand jury subpoena just so it could catch

  11    Ms. Manning in a so-called perjury trap.             Again, we

  12    emphasize to the Court that's just speculation as to

  13    what the government's motives are.           There's no basis

  14    for that.

  15                 We also submit, Your Honor, that that

  16    argument is premature.          Any concerns about an alleged

  17    perjury trap are properly raised if there was some

  18    charge for perjury at a future date.            It's not a

  19    justification for a fact witness to refuse to go in

  20    front of the grand jury.

  21                 Finally, Your Honor, we submit that

  22    Ms. Manning has not provided the Court with a colorable

  23    basis for believing that the government has -- I'm

  24    sorry -- that she might have been subjected to unlawful

  25    electronic surveillance.          As the Court noted in its
                                      UNDER   SEAL

          Rhonda    F.   Montgomery     OCR-USDC/EDVA    (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 28 of 32 PageID# 383

                                                                       28


    1   papers, there's certain threshold requirements that

    2   Ms. Manning has to meet to even trigger the

    3   government's obligation to affirm or deny or generally

    4   respond to her allegations.            She has to come forward

    5   with something more than mere suspicion that she might

    6   have been subjected to unlawful electronic

    7   surveillance.

    8                If you read her papers, she clearly has not

    9   done that.      You can tell by the way she couches her

  10    argument throughout her papers, that she has reason to

  11    believe, that she believes she might have been subject

  12    to unlawful electronic surveillance.            The truth is she

  13    has no idea, and she is using this statute improperly

  14    as an attempt to get discovery from the government.

  15    Therefore, the government submits that Ms. Manning is

  16    not entitled to even that threshold affirmance or

  17    denial from the government about whether there is any

  18    such surveillance in this case.

  19                 There is one last topic I want to touch on,

  20    and that's the ministerial documents issue that counsel

  21    raised just a moment ago.            I would emphasize that, as

  22    Judge Ellis noted in the decision we cited in our

  23    papers, the Fourth Circuit has not adopted the approach

  24    of the cases that Ms. Manning cites.            We submit that

  25    Ms. Manning, if there is anything done in open court,
                                     UNDER    SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 29 of 32 PageID# 384

                                                                        29


    1   should figure out on her own what's available.                 If it's

    2   not available because it was not done in open court, we

    3   submit she should not receive those materials.

    4                There is no right of access to the grand jury

    5   proceedings.      Ms. Manning has provided no justification

    6   or no need or has not provided any justification or

    7   explained why she needs those documents.              In light of

    8   that, we submit to the Court that the general rule of

    9   secrecy should apply here and she should not receive

  10    any documents relating to the grand jury proceedings

  11    that have not otherwise already been done in open

  12    court.

  13                 So with that, Your Honor, we would rest on

  14    our papers for the rest of the arguments.              We submit

  15    that the Court should deny the motion to quash.                 It's a

  16    bedrock principal, a long-standing principal in our

  17    jurisprudence that the grand jury is entitled to every

  18    person's evidence.       We submit that Ms. Manning is no

  19    different.      She has been lawfully subpoenaed to testify

  20    in the grand jury.       The Court has ordered her to

  21    testify already fully and truthfully in front of the

  22    grand jury.      She's been fully immunized with use and

  23    derivative use testimony -- I'm sorry -- immunity in

  24    connection with her testimony.              Like every other

  25    citizen in this nation, Ms. Manning should be required
                                     UNDER   SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 30 of 32 PageID# 385

                                                                         30


    1   to appear before the grand jury pursuant to the

    2   subpoena and to testify fully and truthfully.               We

    3   submit that there is no reason to treat Ms. Manning

    4   differently than we would any other civilian in

    5   responding to a grand jury subpoena.

    6               Thank you, Your Honor.

    7               THE COURT:       All right.     Well, as I've

    8   listened to the arguments here, it's almost like

    9   listening to lawyers discussing a case that they're

  10    looking into and finding out what issues are involved.

  11    This whole thing is just really speculation about what

  12    may or may not happen.         Most of this is really

  13    premature except your issue of the Fifth Amendment.                   I

  14    find that you have no rights in that regard because of

  15    the immunity order that I've entered, and you have one

  16    from the military.       I also find that there's no First

  17    Amendment implication here that's been represented to

  18    me or that I can even get my hands around to rule on.

  19    There just isn't anything.

  20                There's no evidence presented of any improper

  21    motive.    You've raised questions about what might or

  22    might not be the motive.         I don't have anything in

  23    front of me that would require me to rule on it.

  24                Also, your motion to instruct the grand jury,

  25    I see no need to instruct the grand jury.
                                     UNDER   SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 31 of 32 PageID# 386

                                                                       31


    1               Your motion for disclosure of prior

    2   statements, that's going to be denied as well.

    3   Disclosing the ministerial documents here, I don't see

    4   any relevancy that's been presented to me that would

    5   require that at all.

    6               So with that said, your motion to quash the

    7   subpoena will be denied.

    8               Now, I don't know if you want to set a time

    9   frame on this unsealing or whatever it is, time to

  10    respond to it.      I mean, I'll deal with that.

  11                MR. TRAXLER:       Your Honor, the government

  12    would request two weeks to prepare a response.               Like I

  13    mentioned, we still need to receive the papers from

  14    Ms. Manning and then time to formulate a response.

  15                THE COURT:       All right.     Why don't you all get

  16    together on that.      Two weeks sounds reasonable.           Just

  17    notice it to a Friday, and I'll deal with it when you

  18    get ready to argue it again.

  19                MR. TRAXLER:       We will.     Thank you, Your

  20    Honor.

  21                MR. KROMBERG:       If I may, Your Honor.        Our

  22    time before the grand jury is tomorrow at 9:30.               We ask

  23    the Court -- we just let the Court know that so in case

  24    these issues recur tomorrow or new issues come up

  25    tomorrow, that's when we're expecting to be before the
                                     UNDER   SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:19-dm-00003-CMH Document 22 Filed 03/19/19 Page 32 of 32 PageID# 387

                                                                       32


    1   grand jury.

    2                THE COURT:      Well, I hope that I have dealt

    3   with enough of them that we won't have any problems

    4   like that.      If not, I'll be around.

    5                MR. KROMBERG:      Thank you, Your Honor.

    6                THE COURT:      All right.     We'll adjourn until

    7   tomorrow morning at 9:30.

    8                ----------------------------------
                              Time: 10:15 a.m.
    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21
             I certify that the foregoing is a true and
  22
         accurate transcription of my stenographic notes.
  23

  24

  25                                    Rhonda F. Montgomery, CCR, RPR
                                     UNDER   SEAL

          Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
